Special circumstances have been shown justifying the examination of Dr. Paltauf as a witness. Although an employee of defendant hospital, he was not acting for the hospital in any way connected *780with the death which is the subject of complaint in this action and it would not be in order to examine him under rule 121-a of the Rules of Civil Practice. If plaintiff wishes to examine the doctor, the examination should be sought of him as a witness upon specified necessary and material items. Order unanimously affirmed, without costs, and without prejudice to further proceedings in accordance with the above. Present — Peck, P. J., Dore, Breitel, Bastow and Bergan, JJ.